       Case 5:18-cv-00680-FB-RBF Document 64 Filed 11/13/18 Page 1 of 3



                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE WESTERN DISTRICT OF TEXAS
                               SAN ANTONIO DIVISION

RUSSELL ZINTER; JACK MILLER;             §
BRIAN HOWD; JAMES A. MEAD;               §
JOSEPH BRANDON PIERCE; MARK BROWN;       §
DAVID BAILEY; JUAN GONZALES JR.;         §
KEVIN EGAN; JONATHON GREEN;              §
JAMES SPRINGER                           §
                                         §
              Plaintiffs,                §
                                         §
VS.                                      § CIVIL ACTION NO. 5:18-CV-0680-FB
                                         §
CHIEF JOSEPH SALVAGGIO;                  §
LIEUTENANT DAVID ANDERSON;               §
DEPUTY JANE DOE GOLDMAN;                 §
OFFICER JOHNNY VASQUEZ;                  §
CPL CHAD MANDRY; SERGEANT JOHN DOE; §
OFFICER JIMMIE WELLS; CPL. LOUIS FARIAS, §
BADGE 534; OFFICER BRANDON EVANS,        §
BADGE 556; OFFICER UZIEL HERNANDEZ; §
JOHN DOE TASER 1; JOHN DOE TASER 2 AND §
THE CITY OF LEON VALLEY, A POLITICAL §
SUBDIVISION OF THE STATE OF TEXAS        §
                                         §
              Defendants.                §
___________________________________ §

      DEFENDANT CHIEF SALVAGGIO, ET AL’S ADVISORY TO THE COURT


TO THE HONORABLE UNITED STATES DISTRICT JUDGE FRED BIERY:

       NOW COME CITY OF LEON VALLEY CHIEF              OF   POLICE JOSEPH SALVAGGIO, LT.

DAVID ANDERSON     AND   OFFICERS JOHNNY VASQUEZ, CORPORAL CHAD MANDRY, OFFICER

JIMMIE WELLS, CORPORAL LOUIS FARIAS, OFFICER BRANDON EVANS and OFFICER UZIEL

HERNANDEZ, advise the Court that Plaintiffs, by and through their lead Plaintiff James Miller,

have caused to be published on YouTube a five minute and forty-eight second (5:48) audio

portions of the federal court hearing of October 4, 2018 with “Full audio coming shortly from

everyone” (See photo inset Excerpt taken from YouTube Video.)
          Case 5:18-cv-00680-FB-RBF Document 64 Filed 11/13/18 Page 2 of 3




          The Honorable Magistrate Court Judge Farrer posted orders on the outside of the Court

room prohibiting recording by video or audio taping of the proceedings. Instructive in this

analysis is the Plaintiffs’ posting on YouTube of the fact that the recording of this October 4,

2018 hearing is prohibited but in defiance of the Court’s Order proceeded in fomenter fashion to

so record.




                                                                                      (Photo Inset from YouTube Video)

          Defendants will be filing a Motion under Rule 37, Federal Rules of Civil Procedure for

the blatant and intentional disregard for this Court’s Order.                          These actions further display that

Plaintiffs’ zealot communicators lack of respect for the law and further attempts at electronic

civil disobedience.


Russell Zinter, et al v. Chief Joseph Salvaggio, et al                                                Civil Action No. 5:18-CV-0680-FB
Defendants Salvaggio, Anderson, Vasquez, Mandry, Wells, Farias, Evens and Hernandez’ Advisory to the Court                       Page 2
          Case 5:18-cv-00680-FB-RBF Document 64 Filed 11/13/18 Page 3 of 3



          Defendants will be filing their Rule 37 Motion with attached evidence.

                                                   Respectfully submitted,

                                                   LAW OFFICES OF CHARLES S. FRIGERIO
                                                   A Professional Corporation
                                                   Riverview Towers
                                                   111 Soledad, Suite 840
                                                   San Antonio, Texas 78205
                                                   (210) 271-7877
                                                   (210) 271-0602 Telefax
                                                   Email: csfrigeriolaw@sbcglobal.net
                                                          frigeriolaw1995@sbcglobal.net

                                                   BY: /s/ Charles S. Frigerio
                                                           CHARLES S. FRIGERIO
                                                           SBN: 07477500
                                                           ATTORNEY-IN-CHARGE
                                                         HECTOR X. SAENZ
                                                         SBN: 17514850
                                                   ATTORNEYS FOR DEFENDANTS CHIEF OF POLICE
                                                   JOSEPH SALVAGGIO, LT. DAVID ANDERSON AND
                                                   OFFICERS JOHNNY VASQUEZ, CORPORAL CHAD MANDRY,
                                                   OFFICER JIMMIE WELLS, CORPORAL LOUIS FARIAS,
                                                   OFFICER BRANDON EVANS AND OFFICER UZIEL HERNANDEZ


                                            CERTIFICATE OF SERVICE

        I hereby certify that on the 13th day of November, 2018, I electronically filed the
foregoing Defendants Chief Salvaggio, Lt. Anderson and Officer Vasquez, Corporal Mandry,
Officer Wells, Corporal Farias, Officer Evans and Officer Hernandez’ Advisory to the Court
with the Clerk of the Court using the CM/ECF system which will send notification of such filing
to the following:

Mr. Brandon J. Grable
Grable Law Firm PLLC
1603 Babcock Road, Suite 118
San Antonio, Texas 78229

Mr. Solomon M. Radner
EXCOLO LAW, PLLC
26700 Lahser Road, Suite 401
Southfield, MI 48033
                                                              /s/ Charles S. Frigerio
                                                              CHARLES S. FRIGERIO



Russell Zinter, et al v. Chief Joseph Salvaggio, et al                                                Civil Action No. 5:18-CV-0680-FB
Defendants Salvaggio, Anderson, Vasquez, Mandry, Wells, Farias, Evens and Hernandez’ Advisory to the Court                       Page 3
